PER CURIAM.
This case, involving a jury verdict speeding charge conviction resulting in a $15 fine plus court costs in the Justice of the Peace Court of Park County, Wyoming, was first appealed to the Fifth Judicial District Court of Park County, Wyoming pro se. In that court, Justice John J. Rooney, Retired, as acting Judge assigned, affirmed the Justice of the Peace Court’s decision by a ten page opinion.
Appellant now attempts to appeal to this court. Pursuant to the provisions of W.R. A.P. 13, this court will consider the case and his submission as a petition for writ of certiorari, which is hereby granted for review consideration. The merits have been considered in detail and the decision of the district court is affirmed. We concur with the extensive citations of authority provided in the initial appellate decision by the district court. See also Freeman v. Town of Lusk, 717 P.2d 331 (Wyo.1986).
AFFIRMED.